Citation Nr: 0632017	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-25 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to separate schedular 10 percent disability 
ratings for tinnitus in each ear.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
Crohn's Disease with digestive problems and liver abscess.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for basal 
cell carcinoma involving the mid back.

 
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to 
January 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO), which denied the benefits sought on appeal.  In a 
January 2004 rating decision, the RO denied a claim for 
separate compensable evaluations for each ear for the 
veteran's service-connected tinnitus.  From that decision the 
veteran perfected an appeal to the Board, which is addressed 
in the decision below.

The veteran has also perfected an appeal with respect to 
issues of whether new and material evidence has been 
presented to reopen claims of entitlement to service 
connection for Crohn's Disease with digestive problems and 
liver abscess, and for basal cell carcinoma involving the mid 
back.  In a June 2002 rating decision, the RO denied these 
claims.  The veteran filed a notice of disagreement from that 
rating decision in November 2002.  After a statement of the 
case in September 2003, the veteran submitted a substantive 
appeal (VA Form 9, Appeal to the Board) in November 2003, 
perfecting those claims.  

In that VA Form 9, the veteran requested that he be afforded 
a hearing before a Member of the Board (now known as a 
Veterans Law Judge) sitting at the RO, known as a "Travel 
Board" hearing.  To achieve the requested action, the issues 
of whether new and material evidence has been presented to 
reopen claims of entitlement to service connection for 
Crohn's Disease with digestive problems and liver abscess, 
and for basal cell carcinoma involving the mid back, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

Review of the claims file shows that the veteran's November 
2003 (VA Form 9) request for a Travel Board hearing was made 
with respect to the two issues requesting to reopen claims of 
entitlement to service connection for Crohn's Disease with 
digestive problems and liver abscess, and for basal cell 
carcinoma involving the mid back; and was totally unrelated 
to his claim of entitlement to separate schedular 10 percent 
disability ratings for tinnitus in each ear.  Regarding the 
latter claim, in his June 2004 VA Form 9 associated with the 
tinnitus claim, he specifically notified the RO that he did 
not want a Board hearing on that issue.  

Moreover, as explained below, the tinnitus rating claim is a 
case for which the law is dispositive of the claim, and there 
is no legal basis upon which to award separate schedular 
evaluations for tinnitus in each ear.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  

Therefore, the Board here below adjudicates the claim of 
entitlement to separate schedular 10 percent disability 
ratings for tinnitus in each ear; and remands the other two 
issues for actions addressed in the Remand below.


FINDING OF FACT

The veteran experiences recurrent tinnitus in each ear, for 
which the maximum schedular rating of 10 percent is assigned.


CONCLUSION OF LAW

There is no legal basis for the assignment of separate 
schedular 10 percent disability ratings for tinnitus in each 
ear.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, 
Diagnostic Code 6260 (2002 & 2006); Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The U. S. 
Court of Appeals for Veterans Claims has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  As explained below, the Board finds 
that the veteran is already receiving the maximum schedular 
disability rating available for tinnitus under the applicable 
rating criteria.  Furthermore, regardless of whether the 
veteran's tinnitus is perceived as unilateral or bilateral, 
the outcome of this appeal does not change. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).

In a January 2004 rating decision, the RO denied a claim for 
separate compensable evaluations for each ear for the 
veteran's service-connected tinnitus.  In that rating 
decision, the RO decided that separate compensable 
evaluations for each ear for tinnitus was not warranted and 
the current single 10 percent disability evaluation was 
continued.  The RO denied the claim on the basis that 
Diagnostic Code 6260 only allows for a maximum single 10 
percent evaluation for recurrent tinnitus, and that there is 
no provision for assignment of a separate 10 percent 
evaluation for tinnitus of each ear.  The veteran perfected 
an appeal to the Board as to that rating decision, requesting 
a separate 10 percent evaluation for each ear.  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the CAVC erred 
in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limits a veteran to a single schedular disability 
rating for tinnitus, regardless whether the tinnitus is 
unilateral or bilateral.  Subsequently, the stay of 
adjudication of tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 


ORDER

The claim of entitlement to separate schedular 10 percent 
disability ratings for tinnitus in each ear is denied. 




REMAND

In his November 2003 Substantive Appeal (on VA Form 9, Appeal 
to the Board)-perfecting claims regarding the issues of 
whether new and material evidence has been presented to 
reopen claims of entitlement to service connection for 
Crohn's Disease with digestive problems and liver abscess, 
and for basal cell carcinoma involving the mid back-the 
veteran requested that he be afforded a hearing before a 
Member of the Board (now known as a Veterans Law Judge) 
sitting at the RO, known as a "Travel Board" hearing.  
Accordingly, this case must be remanded to afford the veteran 
the opportunity to appear at such a Board hearing. 

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

Regarding the issues of whether new and 
material evidence has been presented to 
reopen claims of entitlement to service 
connection for Crohn's Disease with 
digestive problems and liver abscess, and 
for basal cell carcinoma involving the 
mid back, the veteran should be scheduled 
for a "Travel Board" hearing before a 
traveling Veterans Law Judge sitting at 
the RO, following the usual procedures 
under 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. §§ 20.705, 20.707 (2006).
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


